DISMISS and Opinion Filed June 19, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00226-CV

                          IN THE INTEREST OF M.H.E., A CHILD

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-55235-2011

                               MEMORANDUM OPINION
                           Before Justices Bridges, Lang, and Schenck
                                   Opinion by Justice Bridges
       In a letter dated June 5, 2015, we questioned our jurisdiction over this appeal in light of

the trial court’s April 1, 2015 order granting a new trial with respect to child support

enforcement. In response, appellant filed a letter confirming the trial court granted a new trial on

the issue that was appealed.

       An order granting a new trial deprives an appellate court of jurisdiction over the appeal.

See Yan v. Jiang, 241 S.W.3d 930 (Tex. App.—Dallas 2008, no pet.) (per curiam). Accordingly,

on the Court’s own motion, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P.

42.3(a).



150226F.P05
                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF M.H.E., A CHILD                 On Appeal from the 429th Judicial District
                                                   Court, Collin County, Texas.
No. 05-15-00226-CV                                 Trial Court Cause No. 429-55235-2011.
                                                   Opinion delivered by Justice Bridges.
                                                   Justices Lang and Schenck, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Matthew Edgar Evans recover his costs of this appeal from
appellant Charity Renee Cheney.


Judgment entered June 19, 2015.




                                             –2–